Citation Nr: 0740080	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for major depressive disorder.  

2.  Entitlement to an initial compensable disability 
evaluation for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
February 1975 to June 1975 and from November 1979 to November 
1983, with additional service in the United States Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 


FINDINGS OF FACT

1.  The veteran's service-connected major depressive disorder 
is manifested by occupational and social impairment with 
reduced reliability; it is not productive of such impairment 
with deficiencies in most areas.
 
2.  The veteran has erectile dysfunction without penile 
deformity as a result of his service-connected diabetes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for 
major depressive disorder, but no more than 50 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 
(2007).   

2.  The criteria for an initial compensable disability 
evaluation for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.115b, Diagnostic Code 
7599-7522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received a 
notification letter in July 2004 regarding his initial claims 
for service connection; however, the veteran did not receive 
specific notice regarding the need to show that his 
disabilities had worsened upon the filing of his notice of 
disagreement with the initial ratings.  The veteran has, 
however, in his initial disagreement with the assigned 
ratings as well as in forwarding his substantive appeal, 
showed an actual knowledge of the need to show that his 
condition has grown in severity.  Furthermore, while the 
veteran initially was confused as to why he was scheduled for 
a VA examination in April 2007, the examiner told him that it 
was because he had applied for an increase in evaluation, 
necessitating a need to ascertain the current level of 
severity of the disability, and proving that the veteran had 
an actual knowledge of the need to show his disability had 
worsened.  The veteran was given a statement of the case 
which explained the criteria used in establishing an 
increase, and a re-adjudication of the claims was performed.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006); Dalton v. 
Nicholson, 21 Vet. App. 23, 31 (2007).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In the aforementioned VA letter regarding the 
initial service connection claims, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claims, and he later demonstrated a knowledge of 
what was need to substantiate a claim for an increase.  See 
Dalton, supra.  The veteran was specifically informed as to 
what evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the veteran did not 
have notice of the evidence necessary to establish an 
increase in disability rating and the effective date of award 
regarding the claims which are the subject of this appeal (a 
search of the record, however, indicates that the veteran did 
receive this notice regarding unrelated claims for service 
connection not currently the subject of this appeal).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the deficiency with regard to the Dingess 
requirements raises a presumption of prejudice, the Board 
notes that the defect of notice would not have operated to 
alter the outcome in the instant case where the evidence 
shows that the veteran's depressive disorder is productive of 
occupational and social impairment with reduced reliability, 
but does not show deficiency in most areas ( a partial grant 
of the benefit sought), and where the evidence does not show 
penile deformity with loss of erectile power (a denial of the 
benefit sought).  That is, the defect did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice and thus, the presumption of prejudice 
is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and numerous clinical 
records are available.  The veteran was afforded several VA 
psychiatric examinations in conjunction with his claim for a 
higher initial rating for depression, which provided findings 
and opinions adequate for rating purposes.  There is no 
medical evidence of a penile deformity and it is not 
contended otherwise.  As there is no basis for compensation 
for ED without an accompanying deformity (save for the 
already established special monthly compensation), a current 
medical examination would not aid in the substantiation of 
the veteran's claim for a compensable rating for ED. 
Accordingly, there is no duty to provide another examination 
of medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), 3.350, 4.20, 4.115b, Diagnostic Code 7522.    
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



Legal Criteria-Major Depressive Disorder

Diagnostic Code 9434 addresses major depressive disorder.  
Under that code, evaluations may be assigned ranging between 
0 and 100 percent.  The veteran is currently assigned a 30 
percent disability rating.  This evaluation is in order when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9434.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when major depression causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for major depression 
that causes total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  A GAF of 41 
to 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis-Major Depressive Disorder

The veteran contends that his major depressive disorder is 
more disabling than currently evaluated.  The Board agrees 
that an increase to 50 percent is warranted.

The veteran has had several VA psychiatric examinations for 
the purpose of determining the severity of his major 
depressive disorder.  Additionally, the record reflects that 
he has been seen on numerous occasions for mental health 
clinic visits.

The veteran was evaluated by a resident psychiatrist in 
September 2004, who relayed that the veteran had an 
"overwhelming need to shame and de-value the provider," 
which was believed to be a projection of his own feelings 
toward himself.  A GAF of 50 was recorded at that time.  

The veteran underwent a VA psychological examination in 
November 2004.  He reported feeling "restless" at night, 
with frequent intrusive thoughts.  He gave a history of 
prolonged periods of flattened affect, fatigue, and problems 
with concentration and motivation.  The veteran also stated 
that he experienced deteriorating social interactions and 
feelings of social isolation.  The examiner determined that 
the symptoms were clinically significant for depression 
secondary to multiple medical problems, and it was opined 
that the impact of the disorder would pose a moderate affect 
on the ability to maintain employment.  The veteran was found 
to have difficulty carrying out more complex cognitive tasks, 
which at times were overwhelming; however, there was no 
reported difficulty in the ability to perform routine tasks 
or manage funds.  The veteran's GAF at this time was reported 
to be 51 to 53.  

In March 2005, the veteran again was seen clinically by VA 
psychiatry, where he reported increased insomnia and 
"jitters."  Occasional suicidal ideation was professed, and 
it was assessed as chronic with no plan.  The veteran was 
fired from his employment, and he had enrolled in computer 
classes at a community college.  Hygiene was noted to be 
acceptable, and the veteran was well-groomed and casually 
dressed.  His affect was full and appropriate, but did become 
irritated at examiner when he could not assist the veteran 
with prescription refills.  Insight and judgment were deemed 
limited and poor, and there was noted guarding when the 
veteran was questioned about his drug abuse history.  

In April 2007, the veteran was afforded his most recent VA 
psychiatric examination.  The examiner reported that the 
veteran had garbled speech with indistinct articulation, and 
that he was irritated by the type of questions presented by 
the examiner.  Insight and judgment were assessed as fair, 
cognitive function was preserved, attention and concentration 
were noted as poor.  A diagnosis of major depressive disorder 
with a GAF of 50 was entered.  

In reviewing the extent of the veteran's symptoms, the Board 
notes impairments in cognition and judgment, as well as 
fairly constant reports of flattened affect and mood.  There 
are subjectively reported problems with memory, and the 
veteran has been clinically found to be deficient in his 
ability to concentrate.  The veteran also has speech that is 
garbled and difficult to understand, and it has been reported 
that the entirety of his symptoms moderately affect his 
ability to work.  His GAF scores have been reported in the 50 
to 53 range.  Given the totality of these circumstances, the 
Board determines that the criteria for a 50 percent 
evaluation have been met, as the veteran's psychiatric 
disability is productive of occupational and social 
impairment with reduced reliability and productivity.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434. 

As to whether an even higher rating is warranted, the Board 
notes that the veteran's symptoms do not paint a picture of 
deficiency in most areas of daily functioning.  There is a 
history of suicidal ideation, but without a plan.  There are 
no defects in personal hygiene, and while the veteran is 
irritable when questioned (particularly regarding his drug 
abuse), he has not displayed violent or hallucinatory 
behavior.  There is some indication of social isolation and 
the veteran is currently unemployed, but there is no 
competent opinion that attributes his unemployment to his 
major depressive disorder.  He attends school and has a 
recent history of employment where he has been able to 
interact with co-workers, albeit with feelings of isolation.  
There have been no episodes of delusional behavior, and the 
veteran is not spatially disoriented.  His lowest and most 
recent GAF score is 50, which is indicative of significant 
social and industrial impairment.  However, a 50 percent 
rating takes into account occupational and social impairment 
with reduced reliability and productivity.  The evidence as a 
whole, to include the symptoms reported upon the VA 
psychiatric examinations, the GAF scores and the assessment 
of "moderate" interference with employment noted above, is 
not consistent with occupational and social impairment with 
deficiencies in most areas within the meaning of the 
applicable rating criteria.  

For the reasons stated above, the Board finds that an 
increased rating of 50 percent, but no more than 50 percent, 
is warranted as that evaluation most accurately contemplates 
the current level of disability.  As the preponderance of the 
evidence is against a finding of occupational and social 
impairment with deficiencies in most areas, the benefit of 
the doubt doctrine does not apply to this aspect of the 
veteran's claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant");Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The Board notes that the record does not contain evidence 
which suggests that the veteran's depression is productive of 
marked interference with employment or a need for frequent 
hospitalization (there are inpatient records for substance 
abuse treatment, unrelated to the service-connected 
condition).  The veteran, while currently unemployed, has 
worked consistently in security and corrections for many 
years, and his termination from employment is not directly 
shown to be related to his psychiatric condition.  While his 
disorder has been clinically assessed as having a moderate 
affect on employment, such interference is fully contemplated 
in the award of the 50 percent schedular evaluation.  There 
is no evidence of such an unusual disability picture so that 
a remand for a referral to the Director of VA's Compensation 
and Pension Service for extraschedular consideration would be 
warranted.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338, 339 (1996).

Analysis-Erectile Dysfunction (ED)

The veteran has been granted service connection for ED as a 
secondary to his service-connected diabetes mellitus.  He 
contends that his disability warrants a compensable rating.

The veteran is rated under Code 7522 which provides for a 20 
percent rating (the sole and maximum schedular rating) for a 
deformity of the penis with loss of erectile power.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7522.  There is no 
medical evidence of penile deformity and it is not contended 
otherwise.  Diagnostic Code 7523, pertaining to testicular 
atrophy, is not applicable.  The veteran must be rated by 
analogy to the codal provision which best approximates his 
disability picture.  See 38 C.F.R. §§ 4.20.  The Board 
concludes that the RO was correct in rating by analogy to 
38 C.F.R. § 4.115b, Diagnostic Code 7522, as it is the only 
provision to specifically address erectile dysfunction.  The 
Board is, however, unable to award a 20 percent rating under 
this code, as there is no evidence of penile deformity.  
Simply put, loss of erectile power alone is not sufficient to 
warrant a compensable rating.  Id.  The Board parenthetically 
notes that the veteran is in receipt of special monthly 
compensation for loss of use of a creative organ.  See 
38 C.F.R. § 3.350.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for the veteran's erectile dysfunction. 
Accordingly, the doctrine of reasonable doubt is not 
applicable and the claim for a compensable rating for 
erectile dysfunction must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert, supra.  

There is no evidence of frequent hospitalization or marked 
interference with employment due to erectile dysfunction   As 
such, referral to the Director of VA's Compensation and 
Pension Service for extraschedular consideration is not 
warranted for the veteran's erectile dysfunction.  38 C.F.R. 
§ 3.321(b)(1); Bagwell, supra.  








ORDER

Entitlement to an initial rating of 50 percent for major 
depressive disorder, but no more than 50 percent, is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.  

Entitlement to an initial or staged compensable rating for 
erectile dysfunction (ED) is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


